Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of
January 1, 2005 (the “Effective Date”), by and between Kenneth T. Kunberger
(“Executive”) and International Textile Group, Inc. (“Company” or “ITG”), a
Delaware corporation.

R E C I T A L S:

A. Executive serves as the President of Burlington WorldWide and is a key
corporate officer of Burlington WorldWide and is expected to make major
contributions to the profitability, growth and financial strength of the ITG.

B. ITG desires to employ Executive, and Executive desires to accept such
employment, under the terms and conditions of this Agreement.

C. The Board of Directors has also determined that it is in the best interests
of the stockholders and ITG to promote stability among key officers.

IN CONSIDERATION OF THE FOREGOING, the mutual covenants contained herein, and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

 

1. Definitions.

1.1 “Base Salary” has the meaning set forth in Section 6.1.

1.2 “Board” means the board of directors of ITG.

1.3 “Cause” means (A) the commission by Executive of (i) a felony or (ii) any
serious crime involving fraud, dishonesty or breach of trust; (B) gross
negligence or intentional misconduct by Executive with respect to ITG or in the
performance of his duties to ITG; (C) failure to follow a reasonable, lawful and
specific direction of the President and CEO of ITG; (D) failure by Executive to
cooperate in any corporate investigation, or (E) breach by Executive of any
material provision of this Agreement, which breach is not corrected by Executive
within ten (10) calendar days after receipt by Executive of written notice from
ITG of such breach. For purposes of this definition, no act or failure to act by
the Executive shall be considered “intentional” unless done or omitted to be
done by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of ITG.

1.4 “Disability” or “Disabled” means the absence of Executive from Executive’s
duties with the Company on a full time basis for 180 consecutive days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
reasonably acceptable to Executive or Executive’s legal representative.

1.5 “Employee Benefits” means the “benefit plans and policies” for the limited
liability companies of ITG or its predecessor that was the employer of the
Executive immediately prior to the execution of this Employment Agreement and
Employee Benefits shall refer to such plans until adopted by and as subsequently
amended by ITG.



--------------------------------------------------------------------------------

1.6 “Good Reason” means the termination of Executive’s employment by Executive
for any of the following reasons:

(A) involuntary reduction in Executive’s Base Salary unless such reduction
occurs simultaneously with a reduction in officers’ salaries generally
applicable on a company-wide basis;

(B) involuntary discontinuance or reduction in bonus award opportunities for
Executive under ITG’s Incentive or Bonus Plan unless a generally applicable
company-wide reduction or elimination of all officers’ bonus awards occurs
simultaneously with such discontinuance or reduction;

(C) involuntary discontinuance of Executive’s participation in any employee
benefit plans maintained by ITG unless such plans are discontinued by reason of
law or loss of tax deductibility to ITG with respect to contributions to such
plans, or are discontinued as a matter of ITG policy applied equally to all
participants in such plans that are in the same classification of employees as
Executive;

(D) failure to obtain an assumption of ITG’s obligations under this Agreement by
any successor to ITG, regardless of whether such entity becomes a successor to
ITG as a result of a merger, consolidation, sale of assets of ITG, or other form
of reorganization, except when the rights and obligations of ITG under this
Agreement are vested in the successor to ITG by operation of law;

(E) involuntary relocation of Executive’s primary office to a location more than
fifty (50) miles from the City of Greensboro, State of North Carolina; and

(F) material reduction of Executive’s duties in effect on the Effective Date;
provided, however that a change in title or reporting line will not constitute
Good Reason unless such change is coupled with a material reduction in the
actual duties of Executive.

1.7 “Incentive or Bonus Plan” has the meaning set forth in Section 6.2 hereof.

1.8 “ITG” means International Textile Group Inc. and each of the affiliates of
International Textile Group Inc. (meaning any entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, International Textile Group Inc.), along with all
successors and assigns of each of such entities.

1.9 “Plan” has the meaning set forth in Section 7.3.

1.10 “Restricted Customers” means all the specific customer accounts, whether
within or outside of the Restricted Territory, with which Executive had any
contact or for which Executive had any responsibility (either direct or
supervisory) at the time of termination of Executive’s employment and at any
time during the two (2)-year period prior to such termination.

 

- 2 -



--------------------------------------------------------------------------------

1.11 “Restricted Industry” means the specific industry segment or segments for
which the Executive had any responsibility (either direct or supervisory) at the
time of termination of Executive’s employment and at any time during the two
(2)-year period prior to such termination.

1.12 “Restricted Territory” means the geographic area(s) within a 200 mile
radius of any and all ITG location(s) in, to, or for which Executive worked, to
which Executive was assigned or had any responsibility (either direct or
supervisory) at the time of termination of Executive’s employment and at any
time during the two-year period prior to such termination.

1.13 “Target Bonus” has the meaning set forth in the Incentive or Bonus Plan as
defined in Section 6.2 hereof.

1.14 “Term” has the meaning set forth in Section 5.

1.15 “Termination Date” means the date on which the termination of Executive’s
employment with ITG becomes effective.

 

2. Termination of Prior Agreements.

The parties hereto acknowledge and agree that, effective as of the date hereof,
all prior employment agreements if any are terminated and each and every
provision of each of such agreements is rendered void and of no further force or
effect whatsoever.

 

3. Employment.

ITG hereby employs Executive, and Executive hereby accepts employment, according
to the terms and conditions set forth in this Agreement and for the period
specified in Section 5 of this Agreement.

 

4. Duties.

During the Term, Executive shall serve ITG as its President of Burlington
WorldWide in accordance with reasonable and lawful directions from ITG’s
President and CEO and the Board of Directors and in accordance with ITG’s
Articles of Incorporation and Bylaws, as both may be amended from time to time.
Executive will report directly to the President and Chief Executive Officer of
ITG. While Executive is employed by ITG as a full-time employee, Executive shall
serve ITG, faithfully, diligently, competently and to the best of his ability,
and will exclusively devote his full time, energy and attention to the business
of ITG and to the promotion of its interests. Executive shall not, without the
written consent of the President and CEO of ITG, either render services to or
for any person, firm, corporation or other entity or organization in exchange
for compensation, regardless of the form in which such compensation is paid and
whether or not it is paid directly or indirectly to Executive, or serve as a
board member, director or trustee of any corporation or organization regardless
of whether Executive is paid for such services. Nothing in this Section 4 shall
preclude Executive from managing his personal investments and affairs, provided
that such activities in no way interfere with the proper performance of his
duties and responsibilities as President of Burlington WorldWide.

 

- 3 -



--------------------------------------------------------------------------------

5. Term of Employment.

Subject to Article 9, the term of this Agreement (the “Term”) shall commence on
the Effective Date and end on December 31, 2006. The Term shall automatically be
extended by one year on each December 31, beginning December 31, 2005, unless
not later than September 30 of each year ITG notifies Executive, or Executive
notifies ITG, that it or he, as the case may be, does not desire to have the
Term extended. For example, if such notice of non-extension is not given by
September 30, 2005, the Term of this Agreement shall automatically be extended
to December 31, 2007.

 

6. Compensation.

6.1 Base Salary. While employed under this Agreement, Executive will receive as
his compensation for the performance of his duties and obligations to ITG under
this Agreement a Base Salary of Three Hundred Thousand Dollars ($300,000.00) per
year, which will be payable in such installments established by ITG for all
salaried employees, and which will be subject to annual review by the Board of
Directors or any committee designated by the Board of Directors (the base
salary, as it may be modified from time to time, is referred to herein as the
“Base Salary”).

6.2 Bonus. In addition to the Base Salary, Executive will receive with respect
to each plan year a bonus in accordance with ITG’s Incentive and Bonus Plan, a
copy of which has been delivered to Executive.

6.3 Withholding. All compensation payable to Executive pursuant to this
Section 6 shall be paid net of amounts withheld for federal, state, municipal or
local income taxes, Executive’s share, if any, of any payroll taxes and such
other federal, state, municipal or local taxes as may be applicable to amounts
paid by an employer to its employee or to the employer/employee relationship.

 

7. Other Benefits of Employment.

7.1 Employee Benefits. Executive will be entitled to participate in such
hospitalization, life insurance, long and short term disability, 401(k) and
other employee benefit plans and programs, if any, as may be adopted by ITG from
time to time, in accordance with the provisions of such plans and programs and
on the same basis as other full-time salaried employees of ITG who participate
in such employee benefit plans (except to the extent that the benefits provided
under any of such plans or programs are expressly offset by any of the benefits
provided under or pursuant to this Agreement).

7.2 Executive Benefits. Executive shall be entitled to participate in any
employee benefit adopted by ITG for executive level employees.

7.3 Stock Based Awards. Executive shall be eligible to receive grants of stock
options, performance units, stock appreciation rights, restricted stock,
deferred shares, and other stock-based awards in accordance with the provisions
of any stock-based award or long-term incentive plan (“Plan”) ITG may adopt or
amend or supersede from time to time. The terms of such grants shall be
determined by the Board of Directors (or its designee as provided in the Plan

 

- 4 -



--------------------------------------------------------------------------------

or as appointed by the Board of Directors) in accordance with the Plan,
provided, however, that notwithstanding any provision of the Plan to the
contrary, in the event of any termination of Executive’s employment for any
reason other than for Cause pursuant to Section 9.3, or for termination of
employment for other than Good Reason pursuant to Section 9.5, any stock-based
award granted to Executive prior to such Termination Date shall immediately vest
and be exercisable by or issued to the Executive under the Plan.

7.4 Taxes and Withholding. Executive shall be responsible for paying all
federal, state, municipal or local taxes payable by him with respect to any
benefits provided under this Section 7, and ITG will, when required by law or
when otherwise appropriate or customary, withhold from the benefits or other
compensation amounts sufficient to satisfy such taxes, unless taxes are to be
paid by ITG as set forth in the provisions of the executive benefit plan,
Employee Benefit Plan, or an agreement with the Executive.

7.5 Vacation. Notwithstanding any policy of the company for salaried employees,
Executive will be entitled to four (4) weeks paid vacation and ITG recognized
holidays.

 

8. Termination.

8.1 Termination by ITG.

(A) This Agreement shall automatically terminate effective upon (i) the date of
Executive’s death; (ii) the date that Executive is determined to be permanently
Disabled or (iii) the date of Executive’s retirement.

(B) ITG may terminate this Agreement, and Executive’s employment with ITG,
without Cause upon ninety (90) days’ prior written notice to Executive.

(C) ITG may terminate this Agreement, and Executive’s employment with ITG, with
Cause effective immediately and without the requirement of prior notice to
Executive.

8.2 Termination by Executive. Executive may terminate this Agreement, and his
employment with ITG, with or without Good Reason, upon ninety (90) days’ prior
written notice to ITG.

8.3 Notice. Any purported termination of this Agreement by ITG or Executive
shall be communicated by written notice of termination to the other party. Such
notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provisions so indicated, and shall specify the Termination Date (which shall not
be earlier than the date of the notice).

 

9. Compensation and Benefits Upon Termination of Employment.

9.1 Termination of Employment upon Death. If Executive’s employment is
terminated by reason of death, his estate shall be entitled to receive only the
Base Salary to which Executive was entitled through the date of death, any
accrued unpaid bonus compensation

 

- 5 -



--------------------------------------------------------------------------------

for the prior plan year, any unpaid Target Bonus compensation (calculated on a
pro rata basis) due to Executive with respect to the plan year in which the
Termination Date occurs, and such other benefits as may be available to
Executive or his estate through ITG’s benefit plans and policies. The payment of
said bonus compensation shall be made in a lump sum within sixty (60) days from
the Termination Date.

9.2 Termination of Employment upon Disability. If Executive’s employment is
terminated due to his Disability, Executive shall be entitled to receive only
the Base Salary to which he was entitled through the Termination Date due to
Disability, any accrued unpaid bonus compensation for the prior plan year, any
unpaid Target Bonus compensation (calculated on a pro rata basis) due to
Executive with respect to the plan year in which the Termination Date occurs,
and such other benefits as may be available to Executive through ITG’s benefit
plans and policies. The payment of said bonus compensation shall be made in a
lump sum within sixty (60) days from the Termination Date.

9.3 Termination of Employment by ITG for Cause. If Executive’s employment is
terminated for Cause as provided in Section 8.1(C), Executive shall be entitled
to receive the Base Salary to which he was entitled through the Termination
Date, and such other benefits as may be available to him through ITG’s benefit
plans and policies in effect on the Termination Date, other than any accrued but
unpaid bonus compensation, which shall be forfeited.

9.4 Termination Without Cause or Termination For Good Reason. If ITG terminates
Executive’s employment without Cause pursuant to Section 8.1(B) or if Executive
terminates his employment for Good Reason pursuant to Section 8.2, Executive
shall receive severance pay equal to (A) two (2) times his Base Salary; (B) two
(2) times the average of Executive’s previous three (3) years annual bonus (or
if Executive was employed for less than three (3) years, the average of
Executive’s bonus during the actual employment term); and (C) medical and dental
coverage under the plan(s) in effect under the COBRA eligibility period for
Executive and any eligible dependents with the costs absorbed by the Company on
a tax protected basis to Executive for the period of time Executive and/or
dependents(s) remain eligible for COBRA but not to exceed two (2) years from the
Termination Date. Said severance shall be in such installments established by
ITG for all salaried employees and bonus payments shall be paid at the same time
bonus payments are made for all plan participants. Executive agrees that he
shall not be entitled to any additional compensation or benefits other than what
is set out in this Section 9.4. Executive and ITG agree that the receipt of
severance benefits as defined in this Section 9.4 are conditioned upon and
subject to Executive and ITG executing a valid mutual release agreement
releasing any and all claims which either of them have or may have against the
other arising out of Executive’s employment (other than enforcement of this
Agreement).

9.5 Termination of Employment other than for Good Reason. If Executive
terminates employment with ITG pursuant to Section 8.2 other than for Good
Reason or Executive elects to not renew this Agreement for an additional term,
Executive shall be entitled to receive only the Base Salary to which he was
entitled through the Termination Date, accrued unpaid bonus compensation due to
Executive for the plan year prior and such other benefits as may be available to
him through ITG’s benefit plans and policies through the Termination Date. Such
bonus payments shall be paid at the same time bonus payments are made for all
plan

 

- 6 -



--------------------------------------------------------------------------------

participants. If the Company elects not to renew this Agreement for an
additional term, Executive shall be entitled to receive compensation equal to
one (1) year of his Base Salary plus the average of Executive’s previous three
(3) years annual bonus (or if Executive was employed for less than three
(3) years, the average of Executive’s bonus during the actual employment term).
Severance compensation shall be paid in such installments established by ITG for
all salaried employees and bonus payments shall be paid at the same time bonus
payments are made for all plan participants. Such severance payments shall
commence immediately after the Termination Date.

9.6 Effect of Termination. Upon termination of Executive’s employment, the
obligations of each of the parties under this Agreement shall expire as of the
Termination Date, including, without limitation, the obligations of ITG to pay
any compensation to Executive, except to the extent otherwise specifically
provided in this Agreement. Notwithstanding the foregoing, the obligations
contained in Sections 9.7 and 10 of this Agreement, the provisions hereof
relating to the obligations of ITG described in the preceding sentence and any
other provision of this Agreement that is intended to continue in full force and
effect after the termination of Executive’s employment, shall survive the
termination or expiration of this Agreement in accordance with the terms set
forth therein.

9.7 Other Compensation. The amount of any payment provided for in this Section 9
shall be reduced by any compensation earned or benefits provided as the result
of the employment of Executive by another employer or as a result of Executive
being self-employed after the Termination Date. If any such compensation
received by Executive from another employer or as a result of his
self-employment is less than the payment payable under this Section 9, the
Company shall pay to the Executive only the difference between such amounts to
Executive in accordance with the applicable payment terms set forth in this
Section 9.

9.8 Non-Payment Due to Breach. In the event Executive breaches any of the
covenants and obligations set forth in this Agreement, including without
limitation any of the covenants set forth in Section 10 hereof, then ITG’s
obligation to make any remaining payments under this Agreement that have not
already been paid to Executive shall be terminated.

 

10. Confidentiality, Non-Compete, and Non-Solicitation.

10.1 Non-Disclosure. Executive expressly covenants and agrees that he will not
reveal, use, divulge or make known to any person, firm, company or corporation
any secret or confidential information of any nature concerning ITG or its
business, or anything connected therewith.

10.2 Return of Materials. Executive agrees to deliver or return to ITG upon
termination or expiration of this Agreement or as soon thereafter as possible,
all written information and any other similar items furnished by ITG or prepared
by Executive in connection with his services hereunder. Executive will retain no
copies thereof after termination of this Agreement or Executive’s employment
with ITG.

10.3 Non-Competition. In the event of termination or non-renewal of this
Agreement by either ITG or Executive, for any reason, Executive shall not
(except as an officer, director,

 

- 7 -



--------------------------------------------------------------------------------

employee, agent or consultant of ITG) during the two (2) year period following
the Termination Date, directly or indirectly, (a) own, manage, operate, join, or
have a financial interest in, control or participate in the ownership,
management, operation or control of, or be employed as an employee, agent or
consultant, or in any other individual or representative capacity whatsoever, or
use or permit his name to be used in connection with, or be otherwise connected
in any manner with any business or enterprise that is actively engaged in any
business in the Restricted Industry within the Restricted Territory; provided
that the foregoing restriction shall not be construed to prohibit the ownership
by Executive of not more than one percent (1%) of any class of securities of any
corporation which is engaged in any of the foregoing businesses, having a class
of securities registered pursuant to the Securities Exchange Act of 1934, which
securities are publicly owned and regularly traded on any national exchange or
in the over-the-counter market, provided, further, that such ownership
represents a passive investment and that neither Executive nor any group of
persons including Executive in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes part in its business other than exercising his
rights as a shareholder, or seeks to do any of the foregoing or (b) solicit,
call upon, divert or take away any Restricted Customers for purposes of
conducting a business in the Restricted Industry.

10.4 No Solicitation. In addition to the limitation imposed by Section 10.3,
Executive hereby further agrees and covenants that during the term of this
Agreement, and for a period of two (2) years thereafter, he shall not, directly
or indirectly, on his own behalf or with others (A) induce or attempt to induce
any employee of ITG to leave the employ of ITG, or in any way interfere with the
relationship between ITG and any employee; (B) knowingly hire any employee of
ITG; or (C) induce or attempt to induce any referral source or other business
relation of ITG not to do business with ITG, or to cease doing business with
ITG, or in any way interfere with the relationship between any such referral
source or business relation and ITG.

10.5 Injunctive Relief. Executive acknowledges that it is impossible to measure
in money the damages that will accrue to ITG by reason of Executive’s failure to
observe any of the obligations imposed on him by this Section 10. Accordingly,
if ITG shall institute an action to enforce the provisions hereof, Executive
hereby waives the claim or defense that an adequate remedy at law is available
to ITG, and Executive agrees not to urge in any such action the claim or defense
that such remedy at law exists.

10.6 Severability. If a final determination is made by a court having competent
jurisdiction that the time or territory or any other restriction contained in
Sections 10.1, 10.3 or 10.4 is an unenforceable restriction on Executive’s
activities, the provisions of Sections 10.1, 10.3 or 10.4 shall not be rendered
void but shall be deemed amended to apply such maximum time and territory and
such other restrictions as such court may judicially determine or otherwise
indicate to be reasonable.

 

11. Miscellaneous.

11.1 Assignment. This Agreement shall be binding upon the parties hereto, their
respective heirs, personal representatives, executors, administrators and
successors; provided, however, that Executive shall not assign this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

11.2 Governing Law. This Agreement shall be construed under and governed by the
internal laws of the State of New York without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

11.3 Entire Agreement. This Agreement between Executive and ITG, set forth the
entire agreement of the parties concerning the employment of Executive by ITG,
and any other oral or written statements, representations, agreements, or
understandings made or entered into prior to or contemporaneously with the
execution of this Agreement, are hereby rescinded, revoked, and rendered null
and void by the parties. Both parties hereto have participated in the selection
of the words and phrases set forth in this Agreement in order to express their
joint intentions in entering into this employment relationship, and the parties
hereto agree that there shall not be strict interpretation against either party
in connection with any review of this Agreement in which interpretation thereof
is an issue.

11.4 Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, or mailed properly addressed in a sealed envelope, postage prepaid by
certified or registered mail, delivered by a reputable overnight delivery
service or sent by facsimile. Unless otherwise changed by notice, notice shall
be properly addressed to Executive if addressed to the address of Executive on
the books and records of ITG at the time of the delivery of such notice, and
properly addressed to ITG if addressed to:

 

   Corporate Secretary       International Textile Group, Inc.       804 Green
Valley Road, Suite 300       Greensboro NC 27408   

11.5 Severability. Wherever there is any conflict between any provision of this
Agreement and any statute, law regulation or judicial precedent, the latter
shall prevail, but in such event the provisions of this Agreement thus affected
shall be curtailed and limited only to the extent necessary to bring them within
the requirements of law. In the event that any provision of this Agreement shall
be held by a court of competent jurisdiction to be indefinite, invalid, void or
voidable or otherwise unenforceable, the balance of this Agreement shall
continue in full force and effect unless such construction would clearly be
contrary to the intentions of the parties or would result in an unconscionable
injustice.

11.6 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
the day and year first above written.

 

INTERNATIONAL TEXTILE GROUP, INC. By:  

/s/ Joseph L. Gorga

Name:   Joseph L. Gorga Its:   President and Chief Executive Officer

/s/ Kenneth T. Kunberger

Kenneth T. Kunberger

 

- 10 -